Filed 2/25/21 P. v. Weil CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT


THE PEOPLE,                                                    B304673

         Plaintiff and Respondent,                             (Los Angeles County
                                                               Super. Ct. No. TA148173)
         v.

DEVANTE WEIL,

         Defendant and Appellant.


      APPEAL from a judgment of the Superior Court of
Los Angeles County, Laura F. Priver, Judge. Affirmed in part
and reversed in part.
      Alice Tavoukjian, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Julie L. Garland, Senior Assistant
Attorney General, Michael Pulos, Supervising Deputy Attorney
General, and Britton B. Lacy, Deputy Attorney General, for
Plaintiff and Respondent.
                        ____________________
      Devante Weil and the People agree we should strike a
criminal protective order requiring Weil to stay away from
Jorge O. We agree and strike the order.
      Undesignated statutory citations are to the Penal Code.
                                  I
      For about two weeks, Weil was hanging around near a
dental clinic and event hall where Jorge worked. Jorge
occasionally gave him leftover food from events and once gave
him paid work.
      On a cold night in February 2019, Jorge allowed Weil to
sleep in the lobby of the dental clinic. He told Weil to keep the
room clean, to take out the trash, and not to let anyone else
inside.
      The next day, Jorge arrived at the clinic to find a drug pipe
and trash in the lobby and “the place smelled very bad.” Weil
had let other people inside, and two compressors were missing
from the clinic. Jorge asked Weil to leave. Weil refused and
became aggressive.
      To diffuse the situation, Jorge offered to take Weil to Home
Depot with him to buy cleaning supplies to clean up the office.
Weil agreed. They left the clinic and Jorge locked the doors
behind them. The pair walked to Jorge’s truck, but Jorge got in
the driver’s side and did not unlock the passenger’s side door for
Weil. When Weil realized Jorge would not open the door for him,
he hit the truck and jumped into the truck bed.
      Jorge drove to Home Depot with Weil in the truck bed,
hoping to run into police on the way. Once they arrived, Weil
stayed outside while Jorge bought supplies and hired two day
laborers to help clean up the clinic. When Jorge emerged with




                                 2
the two laborers, Weil started “making a huge show” because
Jorge was giving them his work. Weil tried to hit Jorge. Jorge
called 911 and told the operator a person was “behaving
aggressively towards me.” That only made Weil angrier. To calm
Weil down, Jorge ended the call and allowed Weil inside the
truck, telling him he could come back to the clinic to work.
       Back at the clinic, Jorge and the laborers unloaded the
supplies and walked into the clinic. Then Jorge quickly locked
the doors behind them with Weil outside. Weil banged on the
door and kicked it in, breaking the dead bolt and hitting Jorge’s
arm with the door. Jorge went outside and offered Weil $40 to
leave, but Weil said, “ ‘Fuck the $40. I want 200.’ ”
       An employee at a nearby market saw the confrontation
across the street and called Jorge’s cell phone. Jorge answered
and asked him to call 911, which he did. Jorge didn’t call 911
himself because he was afraid Weil would become angrier and
“knife” him.
       Weil did pull out a knife. He swung it three times at
Jorge’s stomach and said, “ ‘I’m going to kill you.’ ” Jorge tried to
protect his stomach and Weil cut his hand, leaving a scar. Jorge
tried to get as far away from Weil as he could. Weil continued
yelling aggressively and started removing his clothes and
throwing them around the street.
       Police arrived, detained Weil, and found a folding knife in
his pocket.
       A jury convicted Weil of assault with a deadly weapon.
(§ 245, subd. (a)(1)). In a bifurcated proceeding, Weil admitted he
had a prior conviction for a serious or violent felony. (§§ 667,
subds. (a)(1) & (d), 1170.12, subd. (b).) The court denied
probation and sentenced Weil to six years in prison.




                                 3
       At the sentencing hearing, the prosecutor requested the
court issue a protective order for Jorge. Jorge was not present
and did not personally request the order. Rather, the prosecutor
explained Jorge previously had said he was afraid of Weil, who
knows where Jorge works. The court agreed and ordered Weil to
stay away from and have no contact with Jorge.
       Weil timely appealed.
                                  II
       The sole issue on appeal is the protective order, which both
Weil and the People ask us to strike.
       The trial court issued the order pursuant to section 136.2,
subdivision (i)(1). That section authorizes trial courts to issue
protective orders when a defendant is convicted of a domestic
violence crime, certain specific offenses, or a crime requiring
registration as a sex offender. Yet the jury convicted Weil only of
assault with a deadly weapon (§ 245, subd. (a)(1)), which does not
appear in section 136.2.
       Courts have some “inherent judicial authority” to issue
orders where the Legislature has not acted. (See People v. Ponce
(2009) 173 Cal.App.4th 378, 383–384.) But the courts should not
use inherent authority when the Legislature has created a
variety of specific statutory procedures for restraining orders.
(Ibid.)
       Weil did not object to the order at the hearing, but no
objection is required when an order is not statutorily authorized.
(See People v. Robertson (2012) 208 Cal.App.4th 965, 995–996; cf.
People v. Smith (2001) 24 Cal.4th 849, 854.)
       We agree with the parties the order was unauthorized and
strike it. If necessary, Jorge may pursue a restraining order by
other means. (E.g., Code Civ. Proc., § 527.6, subd. (a)(1).)




                                 4
                        DISPOSITION
     We strike the protective order and otherwise affirm the
judgment.



                                         WILEY, J.

We concur:



             GRIMES, Acting P. J.




             STRATTON, J.




                               5